DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on December 3, 2021 in response to a non-final office action dated September 22, 2021.
Claims 1 – 20 are pending.
Claims 1, 19, and 20 are amended.
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on12/03/2021 have been fully considered and are persuasive in regard to the rejection of claims 1 – 20 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 20 under 35 U.S.C. 103.  In regard to the non-statutory double patenting rejection of claims 1 – 3 and 5 – 20, said rejections are withdrawn in view of the applicant’s filing of a terminal disclaimer.  The examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1 – 3 and 5 – 20 which were rejected on the grounds of non-provisional non-statutory anticipatory-type double patenting as being un-patentable over claims 1, 3 -12, 14 – 15, and 17 – 19 of U.S. Patent 10,778,631, the applicant has filed a terminal disclaimer which was accepted by the office on December 3, 2021.  The disclaimer obviates the double patenting rejection and said rejection is withdrawn.
In regard to claims 1 – 9, 12 – 16, and 18 - 20  the applicant argues that the prior art combination of Shukla, Schneider, and Gunawardena fails to explicitly teach, suggest or disclose:
“ providing instructions to present within a notification interface of a
computing device operating system interface of the computing device separate
from the application that is dedicated to notifying a user of the computing device
of detected activity on a plurality of applications installed on the computing
device including the application and at least one additional application, a
notification that identifies the detected activity, the notification interface
displaying notifications associated with other content items stored by the content
management system;” (as recited in claim 1 and substantially replicated in claims 19 and 20).
The applicant states:
“ . . . With respect to previously-pending claim 1, the Office Action states that Shukla and Schneider fail to teach the “presenting, within a notification interface of a computing device operating system interface...” limitation and cites to Gunawardena. See Office Action, p. 18.  Gunawardena discusses an annotation visualization tool that can process annotations and comments from a plurality of users to determine and display aggregate-behavior of the users.  See Gunawardena, Abstract. As shown in Fig. 8B and described in paragraph [0098] of Gunawardena, the dashboard 872 includes a summary frame 876 that includes information such as recent activities, hottest comments or comment threads. However, the summary frame 876 of Gunawardena is specific to the aggregate-behavior-visualization (ABV) system and is not a notification interface of a computing device operating system interface for presenting notifications associated with additional applications that are installed on the client device. . .”

In response to the applicant’s argument:
The applicant amended the limitation under review to require the “notification interface” element of the claimed invention operate separate from the application that has activity detected from it, the notification interface capable of detecting activity on a plurality of applications installed on the computing device including the application and at least one additional application.  The amended requirement is not explicitly taught by the prior art combination of Shukla, Schneider, and Gunawardena.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 103 et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Dascola et al. (U.S. 2019/0342252 A1; herein referred to as Dascola).  The new prior art reference Dascola is analogous art that is directed to providing a dedicated user interface which executes on a client device that communicates with a system to display event notifications, from different applications wherein the dedicated user interface provides for efficient display and management of notifications (see Dascola- abstract).  Specifically, Dascola teaches a “wake screen user interface” that resides on a client device and is independent from other applications on the client device and is used to display notifications of other activities from other applications (see Dascola ¶ ¶  [0206 - 0259] and Fig. 5B (shown below):
    PNG
    media_image1.png
    615
    422
    media_image1.png
    Greyscale

The applicant is directed to the respective rejections described below.
Additionally, as a result of the further search and consideration necessitated by the applicant’s amendments to independent claims 1, 19, and 20, new grounds of rejection were found for dependent claim 10 under the combination of Shukla, Schneider, Dascola, , in further view of Yang et al. (U.S. 2018/0091463 A1; herein referred to as Yang;  new grounds of rejection were found for dependent claim 11 under the combination of Shukla, Schneider, Dascola, in further view of Blair (U.S. 2014/0096033 A1; herein referred to as Blair); and new grounds of rejection were found for dependent claim 17 under the combination of Shukla, Schneider, Dascola, in further view of Rapp et al. (U.S. 9,774,561 B1; herein referred to as Rapp).  The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  For example, the applicant may look to add limitations that differentiate the claim element “notification interface” from Dascola’s “wake screen user interface.”  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.

Priority
This application is claiming a continuation benefit of prior-filed application No. 16/022700 (now U.S. Patent 10,778,631) under 35 U.S.C. 120, 121, 365(c), or 386(c).  Because this application names the inventor or at least one joint inventor named in the prior application 16/022700, and the prior application was copending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of 6/29/2018.
Terminal Disclaimer
The terminal disclaimer filed on December 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,778,631 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for online sharing and the collaboration of documents by enabling a notification interface on a client device within a computerized communications network to detect activities within comment threads associated with a portion of one or more documents that are stored by a document system accessible through the network, and presenting notifications that identifies the documents, the comment threads, and the detected activities, wherein a user of the client device will input text to an aforementioned comment thread such that the notification interface will provide the textual input to the document system, which stores the textual input as a comment within the comment thread.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement to document collaboration by detecting activity on a document under collaboration and providing a convenient interface for a client device that enables navigation between and editing of comment threads to a document that is being collaborated on. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9, 12 – 16, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Dascola et al. (U.S. 2019/0342252 A1; herein referred to as Dascola)
In regard to claim 1, Shukla teaches a method comprising {see [0010]: “. . . an exemplary method for sending a notification to an entity . . .”):
detecting activity (see ¶ [0039]” . . . the notification service 112 may identify one or more entities associated with a user of the file. The one or more entities associated with a user of the file are the entities available to the notification service 112 for sending notifications from the one or more activities associated with the file . . .”), by a computing device ( see Fig. 1, client computing device 104), within a comment thread in a content item (e.g. file) (see ¶ [0041]:” . . . a notification indicating that the user has been @mentioned in a comment thread may be sent to the mobile device and an email  stored by a content management system (see ¶ [0015]:” . . . the file may be stored on a first storage platform. In this regard, the file may be accessed by any number of client computing devices . . .”), the computing device having an application installed thereon for accessing the content item (see ¶ [0024] “. . . the activity service 108 may provide access to the one or more activities associated with a file and/or activity metadata corresponding to the one or more activities associated with the file.  . . . an application associated with the client computing device 104 and/or the server computing device 106 may access the activity service 108 . . .”), wherein the comment thread is associated with a portion of the content item (see ¶ [0041]:” . . a highest priority level may be assigned to more than one entity associated with a user of the file. For example, when the activity type is a @mention activity on a comment thread, both a mobile device and an email application associated with the user @mentioned may be assigned a highest priority level . . .”);
Shukla fails to explicitly teach providing instructions to present within a notification interface of a computing device operating system interface of the computing device separate from the application that is dedicated to notifying a user of the computing device of detected activity on a plurality of applications installed on the computing device including the application and at least one additional application, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
providing instructions to present, within the notification interface, a response interface element configured to receive input from the user of the computing device; and
in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item.  However, Schneider teaches providing instructions to present, within the notification interface (e.g. main user-interface window of a client) (see ¶ [0139]:” . . , a response interface element configured to receive input (e.g.IM message) from the user of the computing device (see ¶ [0140]:“. . . One of the ways in which a collaboration place can be initiated is based on Instant Messaging (IM). When an IM session is initiated, just the chat panel is shown on the initiating client. Once a message is entered, the message is sent to the server and passed on to the receiving client. The receiving client pops up a normal-looking IM window, displays the message, and then the two participants can talk back and forth normally . . .” ); and in response to receiving the input from the user (see ¶ [0018]:” . . . A window for objects associated with the place can be displayed along with a chat window in each of the collaboration place interfaces . . . ), providing the input to the content management system, the content management system configured to store see ¶ [0018]:” . . . A private place may be implemented as part of a collaboration place interface and the collaboration place. A database may be associated with the collaboration of the clients in the collaboration place. Objects related to a place can be stored and accessed from the collaboration place interfaces for later resumption of collaboration. Information on activity in the place can be recorded and made available through the database  . . .) the input as a comment within the comment thread in the content item (e.g. object) (see ¶ [0326]:“. . . The resultant of the live session can be saved and its existence can be reflected with an icon or some file type indicator in for example the things window. The icon on indicator may reflect that it is a special object type. The saved object can later be opened by others or the original participant to add comments, revisions, additions, deletions, etc. to the information in the object. Thus, for example, a continuous 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for providing a client-server infrastructure capable of supporting asynchronous and synchronous collaboration activities in a so-called collaboration place, the activities include chatting, viewing and/or editing one or more data files, and the data files associated with the collaboration place can be stored for subsequent access, as taught by Schneider, with a system and method for an activity notification system for activities concerning files involved in collaboration activities wherein a notification may be received from the one or more activities associated with the file stored on the storage platform that may be generated for alerting a user of the file of an occurrence of at least one of the one or more activities associated with the file, as taught by Shukla.  Such incorporation enables for shared collaboration of files and documents such that in a collaboration system of Schneider a user can be notified using techniques taught by Shukla when a shared file or document has activity such as a comment thread addition occurs at a different times.
The combination of Shukla and Schneider fails to explicitly teach providing instructions to present within a notification interface of a computing device operating system interface of the computing device separate from the application that is dedicated to notifying a user of the computing device of detected activity on a plurality of applications installed on the computing device including the application and at least one additional application, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
However Dascola teaches providing instructions to present within a notification interface (see Fig. 5A4,  ¶ [0206] “ . . . the display has transitioned from a screen-off state to a screen-on state 5004 (e.g., an initial user interface that is displayed when the device transitions from a screen-off state to a screen-on state) is displayed by the display 112. In FIG. 5A4, . . .”) ) of a computing device operating system interface of the computing device  (see Fig. 5B,  ¶ [0208] “ . . .  FIG. 5B illustrates wake screen user interface 5004, in accordance with some embodiments. Wake screen user interface 5004 displays notifications 5006, 5008, 5010, 5012, 5014, and 5016 that correspond to events (e.g., events that occurred while device 100 was in a screen-off state). For example, notification 5006 corresponds to an event generated by an application with the application title “Social Media,” as indicated by application identifying information 5018. Notification 5006 also includes an icon 5020 that corresponds to the Social Media application and a received time indication 5022 . . .”) separate from the application that is dedicated to notifying a user of the computing device of detected activity (see Fig. 5H, ¶ [0211] “ . . . d notification delivery preference control menu 5038 is displayed in wake screen user interface 5004, as indicated in FIG. 5H. Notification delivery preference control menu 5038 includes controls for adjusting delivery preferences for notifications from the Social Media application (because the notification delivery preference control menu 5038 was accessed via input at notification 5006 for the Social Media application). Notification delivery preference control menu 5038 includes a control 5040 for changing a delivery preference for future notifications of events of the Social Media application to a quiet-delivery mode (e.g., in which future notifications for events of the Social Media application will be sent to a notification history upon receipt), a control 5042 for turning off future notifications from the Social Media application, a control 5044 for displaying a notification settings user interface for the Social Media application, and a control 5046 for dismissing menu 5038. Notification delivery preference control menu 5038 also includes application identifying information 5048 and an application icon 5050 that correspond to the application identifying information 5018 and the application icon 5020 of notification 5006. . . .”) on a plurality of applications installed on the computing device (see Fig. 4A, ¶ [0154] “ . . .  FIG. 4A illustrates an example user interface 400 for a menu of applications on portable multifunction device 100 in accordance with some embodiments. Similar user interfaces are, optionally, implemented 300. In some embodiments, user interface 400 includes the following elements, or a subset or superset thereof: [0155] Signal strength indicator(s) for wireless communication(s), such as cellular and Wi-Fi signals; [0156] Time; [0157] a Bluetooth indicator; [0158] a Battery status indicator; [0159] Tray 408 with icons for frequently used applications, such as: [0160] Icon 416 for telephone module 138, labeled “Phone,” which optionally includes an indicator 414 of the number of missed calls or voicemail messages; [0161] Icon 418 for e-mail client module 140, labeled “Mail,” which optionally includes an indicator 410 of the number of unread e-mails; [0162] Icon 420 for browser module 147, labeled “Browser;” and [0163] Icon 422 for video and music player module 152, labeled “Music;” and [0164] Icons for other applications, such as: [0165] Icon 424 for IM module 141, labeled “Messages;” [0166] Icon 426 for calendar module 148, labeled “Calendar;” [0167] Icon 428 for image management module 144, labeled “Photos;” [0168] Icon 430 for camera module 143, labeled “Camera;” [0169] Icon 432 for online video module 155, labeled “Online Video;” [0170] Icon 434 for stocks widget 149-2, labeled “Stocks;” [0171] Icon 436 for map module 154, labeled “Maps;” [0172] Icon 438 for weather widget 149-1, labeled “Weather;” [0173] Icon 440 for alarm clock widget 149-4, labeled “Clock;” [0174] Icon 442 for workout support module 142, labeled “Workout Support;” [0175] Icon 444 for notes module 153, labeled “Notes;” and [0176] Icon 446 for a settings application or module, which provides access to settings for device 100 and its various applications 136 . . “)  including the application (e.g. Social Media application) and at least one additional application (e.g. news application) (see ¶ ¶ [0229-0230] “ . . . From FIG. 5AF to FIG. 5AG, the current time 5054 has changed from 6:08 to 6:10. In response to the input by contact 5124, as described with regard to FIG. 5AD, showing notifications for the application on the wake screen user interface 5004 is enabled. As a result, a new notification 5126 for an event of the Social Media application, received at 6:09, is displayed in wake screen user interface 5004 in FIG. 5AG.  FIGS. 5AH-5AR illustrate input for changing a delivery preference for future notifications of a subset of events from an application. For example, a news application may generate events from multiple news sources and a user may wish to set different notification delivery preferences for the various news sources. In some embodiments, events that , a notification that identifies the detected activity  (e.g. event)(see ¶ [0230]” . . . FIGS. 5AH-5AR illustrate input for changing a delivery preference for future notifications of a subset of events from an application. For example, a news application may generate events from multiple news sources and a user may wish to set different notification delivery preferences for the various news sources. In some embodiments, events that correspond to a respective news source are a subset of events from a News application. . . .”) , the notification interface displaying notifications associated with other content items stored by the content management system (see ¶ [0231]” . . .  FIG. 5AH illustrates a leftward swipe input by contact 5128 (e.g., with leftward movement 5130) at notification 5010 that reveals a set of notification controls 5132 that correspond to notification 5010. FIG. 5AI illustrates a tap input by a contact 5138 at Options control 5134. In response to the tap input, notifications 5126, 5056, 5008, 5012, and 5014 cease to be displayed and notification delivery preference control menu 5138 and control 5140 for dismissing menu 5138 are displayed in wake screen user interface 5004, as indicated in FIG. 5AJ. Notification delivery preference control menu 5138 includes controls for adjusting delivery preferences for one or more news sources of the News application. Notification delivery preference control menu 5138 includes a currently selected source indication 5142 that indicates one or more news sources to which changes to delivery preferences will be applied. Chevron 5144 is used to indicate a control for displaying additional news sources. Notification delivery preference control menu 5138 includes a control 5146 for changing a delivery preference for future notifications of events from one or more news sources to a quiet-delivery mode (e.g., in which future notifications for events from the one or more news sources will be sent to a notification history), a control 5148 for turning off future notifications from the one or more news sources, and a control 5150 for displaying a notification settings user interface for one or more news sources. While the currently selected news source is “The Hapsburg Haps,” as indicated by currently 5142, selection of a control 5146 or 5148 will cause a notification delivery preference to be changed for events from “The Hapsburg Haps” news source, but not for other news sources that are not currently selected . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for providing a dedicated user interface which executes on a client device that communicates with a system to display event notifications, from different applications wherein the dedicated user interface provide for efficient display and management of notifications, as taught by Dascola, into a system and method for an activity notification system for activities concerning files involved in collaboration activities wherein a notification may be received from the one or more activities associated with the file stored on the storage platform that may be generated for alerting a user of the file of an occurrence of at least one of the one or more activities associated with the file, wherein a client –server architecture is used for  supporting asynchronous and synchronous collaboration activities in a so-called collaboration place, the activities include chatting, viewing and/or editing one or more data files, and the data files associated with the collaboration place can be stored for subsequent access, as taught by the combination of Shukla and Schneider.  Such incorporation creates a convenient user interface portal dedicated to notifications of when activities concerning document collaboration occurs.
In regard to claim 2, the combination of Shukla, Schneider, and Dascola teaches wherein at least one of the notifications (e.g. viewing the interactions) associated with other content items stored by the content management system (see Schneider ¶ [0241] “ . . interactions can be viewed live by participants. At step 934, information on the users participating in the interaction (e.g., identity information such as authentication or tracking information) or information on the interactions themselves are stored (e.g., centrally stored). The information stored can be related to the activity on the server (e.g., can be information (e.g., files) that resulted from activity on the server to support the  is associated with one or more applications (e.g. text editor, word processor, or other application) installed on the computing device different from the application(e.g. third party application) for accessing the content item (e.g., co-editing document)  (see Schneider ¶ [0242] “ . . . Illustrative examples of "co-editing" or partnered control over applications and documents are illustratively shown in FIGS. 9D-9F. In FIG. 9D, co-editing is enabled by implementing a control button that can be selected to take control over a document or application in a client's content window. As shown, client #1 and #2 are each in a collaboration place in which they are participating in a collaboration using content windows 936 and 938 to co-edit the same document. Content windows 936 and 938 may include the features and functionality of the collaboration interfaces illustratively described in connection with FIGS. 3A-3G. The application running in content windows 936 and 938 may be a text editor, word processor, or other application that is integrated with the collaboration place as part of the executable software of the place or may be a third party application that is adapted to allow such functionality. FIG. 9E is illustrative of simultaneous co-editing. In this case, client #1 and client #2 are provided with an opportunity to interface with the same document or application by controlling access to components of the document or application. As shown, client #1 is editing paragraph #12 of a document at the same time as client #2 is editing paragraph #13. FIG. 9F illustrates an infrastructure for providing live interaction. As shown, server 946, collaboration applications 952 implemented on the user platform of client #1 and collaboration application 962 implemented on user platform of client #2 are configured to communicate via Internet connections 948 to provide a collaboration system. Each client may further include a third party software application interface that is developed for example by a company with intranet clients #1 and #2. The third party software interface 958 and 964 are configured to interact with collaboration applications 956 and 962 to provide collaboration between client #1 and #2 in the third party application. The interaction may be displayed and update in real time (i.e., as events happen) in the 
The motivation to combine Schneider with Shukla is described for the rejection of claim 1 and is incorporated herein.  Additionally, Schneider provides features to enable multiple applications from one or more users to be used to collaborate on one or more content objects. 
In regard to claim 3, the combination of Shukla, Schneider, and Dascola teaches further comprising: receiving an interaction with the notification from the user (e.g. activity plan) in relation to the comment thread (e.g. Activity threads) (see Schneider ¶ [0260] “ . . . Activity threads can be automatically or selectively established. In some embodiments, activity threads are automatically established based on the entrance of a user into a place. Alternatively, in some embodiments, activity threads are established based on the generation of an activity plan by a user in a place. Regardless, each activity thread includes one or more displays (e.g., one or more of the windows in the exemplary place interface 320 shown in FIG. 3D) and, in some embodiments, an accompanying audio channel; and in response to receiving the interaction (e.g. activity plan), displaying the content item within the application (e.g. presentation display, an agenda display, and a personal display)  for accessing the content item (see Schneider ¶ [0264] “  . . . an activity thread includes a scheduled meeting that includes two or more active users in a place. In the third example, an agenda is generated and content is associated with the agenda (e.g., data files or objects or links thereto). Based on the activity plan, server 140 configures the place interfaces of the users to include a presentation display, an agenda display, and a personal display. In some embodiments, server 140 provides a time indicator for presenting a time allotted to and/or otherwise remaining for the agenda and/or an agenda item. Based on detecting a termination of the activity thread, server 140 generates a summary of the activity thread, transmits the summary to the users (e.g., via email), and stores the summary and data based on the activity plan in an activity record . . .”).

In regard to claim 4, the combination of Shukla, Schneider, and Dascola teaches wherein the input includes at least one of a textual input, an image, a sound file, a video (see Schneider ¶ [0060] “  . . . a server receives requests from clients for accessing (e.g., logging or entering into) a previously established place. In reply, the server provides data associated with the place to the clients via a place interface, forms a network connection among the clients, and mediates interactions among the clients in the place. While they are logged into the place, the clients can share content with each other via the server. For example, in some of such embodiments, the clients can concurrently display and/or modify data files via the place interface. As further described herein, the data files can include audio data files, video data files, documents with text and/or graphics, multimedia presentations, and/or other types of data files. The server associates the place with a place identifier and other types of place data, such as client identifiers and data files. Based on detecting a termination event, the server stores the place identifier and the data associated therewith for subsequent access by the clients (e.g., for provision to clients in reply to subsequent requests to access the place). . . .” see Schneider ¶ [0086] “  . . . Each place data file 260 includes data files that can be displayed, modified, and/or otherwise manipulated by one or more clients 120 (consecutively and/or concurrently) via a place interface corresponding to a place identifier. As further described herein, in most embodiments, place data files 265 are associated with a place identifier based on the uploading of those files into the corresponding place interface by a client 120 (e.g., based on detecting dragging-and-dropping actions by the client 120). As used herein, the term data files can be understood to include files having types and formats of data known to those of ordinary skill in the art. For example, the term data files can include application files, data files, executable files, object files, program files, operating system files, registry files, and other types of data   or a chart (e.g. picture data file) (see Schneider ¶ [0289] “ . . . server 140 can interpret queries based on chronological and/or other time-sensitive data included therein. For example, in one such embodiment, server 140 can search for meetings in a place in which picture data files were uploaded into the place within a time interval of a mention of the word "beautiful" in a chat application in the place . . .”).
The motivation to combine Schneider with Shukla is described for the rejection of claim 1 and is incorporated herein.  Additionally, Schneider provides collaboration inputs including texts, audio, video, images, and picture / graphic objects. 
In regard to claim 5,  the combination of Shukla, Schneider, and Dascola teaches wherein the notification further identifies one or more users that have commented within the comment thread see {Shukla – ¶ [0054]: “. . . the notification service 212 may send the generated notification to the client computing device 204B. In this regard, a co-author of the second file (e.g., a user of the client computing device 204B) may receive a notification from activities that have occurred to the second file by another co-author. . .”).
In regard to claim 6, Shukla teaches wherein the notification identifies at least one of the one or more users (see {Shukla – ¶ [0054] as described in the rejection of claim 2 and incorporated herein).
Shukla fails to expclitly teach  by displaying an image for each of at least one of the one or more users within the notification.  However, the combination of Shukla, Schneider, and Dascola teaches by displaying an image for each of at least one of the one or more users within the notification (see Schneider – ¶ [0104]:” . . . As shown in FIG. 3C, based on a selection of the friend icon 312, the welcome window provides icons 317 for establishing chat sessions with friends. In some 
The motivation to combine the references is described in claim 1 and is incorporated herein.
In regard to claim 7, the combination of Shukla, Schneider, and Dascola teaches wherein the notification further identifies the portion of the content item (e.g. electronic slide presentation) associated with the comment thread (see {Shukla – ¶ [0055]:” . . . the third file may be an electronic slide presentation associated with an electronic slide presentation application. In one example, the electronic slide presentation application is a Microsoft Office electronic slide presentation application such as PowerPoint. The author may present the third file and/or mention the third file in an email, for example. In this regard, an indication of the occurrence of the presentation and/or email may be received at the client computing device 204A. The client computing device 204A may generate activity metadata corresponding to the presentation and/or email activities. For example, the generated activity metadata may include data such as an author identifier indicating who presented and/or mentioned the third file in an email, a time at which the third file was presented and/or mentioned in the email, the type of activity (e.g., presenting and/or emailing), and the like . . . “).
In regard to claim 8, the combination of Shukla, Schneider, and Dascola teaches wherein the notification identifies the portion of the content item associated with the comment thread by including text associated (e.g. activity ,metadata) with the portion of the content item within the notification (see {Shukla – ¶ [0055]:” . . . The client computing device 204A may send the generated activity metadata and/or the presentation and email activities to the activity service 208 via the network 205 for storing the generated activity metadata and/or the presentation and email activities. In this regard, the activity service 208 may receive the activity metadata corresponding to the presentation and/or email activities associated with the third file and store the activity metadata. In the described example, the third file (and the third file contents) is stored at the client computing device 204A and the a and/or editing and printing activities . . .”).
In regard to claim 9, the combination of Shukla, Schneider, and Dascola teaches wherein the content item comprises a collaboratively editable file stored by the content management system (see {Shukla – ¶ [0015]:” . . . the notification service may generate and send notifications from activities associated with a file regardless of where the file is stored. As such, the notification service may generate and send notifications from activities associated with a file independently of the file itself and its storage platform. A technical effect that may be appreciated is that the notification service of the present disclosure improves application and/or file collaboration by providing activity notifications for alerting a user of important activities that have occurred in and/or around a document (e.g., while the user is away from the document) independent of the applications/files themselves and the storage platforms hosting the applications/files.
In regard to claim 12, the combination of Shukla, Schneider, and Dascola teaches further comprising: presenting, within the notification interface (e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from a user of the computing device (see {Schneider -¶ [0140] as described for the rejection of claim 1), flag the notification for a later time (see Shukla - ¶ [0037] “. . . when there are multiple co-authors collaborating within a file and multiple activities have occurred in and/or around the file in a short period of time (e.g., five minutes), the notification service 112 may determine that one or more of the activities that have occurred in and/or around the file in the short period of time meet the notification value threshold. In some examples, the notification service 112 may group notifications from a plurality of activities into a single notification. For example, using the example described above, when there are multiple co-authors collaborating within a file and multiple activities have occurred in and/or around the file in a short period of time, the notification service 112 may delay generating a notification for each 
The motivation to combine the references is described in claim 1 and is incorporated herein.
In regard to claim 13, the combination of Shukla, Schneider, and Dascola teaches further comprising: presenting, within the notification interface (e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from the user of the computing device (see {Schneider -¶ [0140] as described for the rejection of claim 1), remove the notification from the notification interface and, after passage of a period of time, re-present the notification (e.g. via an email) within the notification interface (see Shukla - ¶ [0040] “. . .  the notification may include an action feature. The action feature may provide information to the notification service indicating whether the notification was read, opened, and/or acted upon. For example, when a user selects the action feature of the notification, the notification service may receive an action receipt indicating that the notification was acted upon. The notification may be read, opened, and/or acted upon by various actions including clicking on the notification and/or action feature, opening the file associated with the notification, hovering over the notification and/or action feature with a mouse, and the like. The notification service 112 may determine whether an action receipt has been received for a notification that has been sent. In this example, the notification service 112 determines whether an action receipt has been received for the notification from the share activity sent to the mobile device. When the notification service 112 determines that an action receipt for the notification has not been received within a period of time, the notification service 112 may send the notification to an entity associated with a user of the file assigned a second highest priority level. In this example, a second highest priority level may be assigned to an email application associated with the 
The motivation to combine the references is described in claim 1 and is incorporated herein.
In regard to claim 14, the combination of Shukla, Schneider, and Dascola teaches further comprising: presenting, within the notification interface (e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from the user of the computing device (see {Schneider -¶ [0140] as described for the rejection of claim 1), mute notifications (e.g. disable because activity doesn’t meet  a notification value threshold) associated with the content item from the notification interface (see {Shukla - ¶ [0034] “ . . . the notification service 112 may determine which activities of the one or more activities meet a notification value threshold by identifying one or more parameters associated with the file. In one example, the one or more parameters associated with the file include at least one of a user state parameter, a user preference parameter, a user permission parameter, and a file activity parameter. In some examples, a plurality of user state parameters, user preference parameters, user permission parameters, and file activity parameters may be identified. In one case, the user state parameter may indicate whether a user is present in the file. In this example, when the notification service 112 identifies that a user is present in the file, the notification service 112 may determine that an activity that occurs in the file does not meet the notification value threshold. . .’).
The motivation to combine the references is described in claim 1 and is incorporated herein.
In regard to claim 15, the combination of Shukla, Schneider, and Dascola teaches further comprising: ordering the notifications within the notification interface based on a priority set by a user of the computing device (see {Shukla - ¶ [0019]:“. . . A priority level may be assigned to each of 
In regard to claim 16, the combination of Shukla, Schneider, and Dascola teaches wherein the priority set by the user comprises a priority of content items stored by the content management system (see {Shukla - ¶ [0039]:“. . . the notification service 112 may identify one or more entities associated with a user of the file. The one or more entities associated with a user of the file are the entities available to the notification service 112 for sending notifications from the one or more activities associated with the file. In some examples, the notification service 112 may assign a priority level to each entity of the one or more identified entities associated with a user of the file. The priority level assigned to the entities may be used to determine which entity to send the notification . . .”).
In regard  to claim 18, the combination of Shukla, Schneider, and Dascola teaches further comprising: presenting, within the notification interface (e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from the user of the computing device (see {Schneider -¶ [0140] as described for the rejection of claim 1), filter notifications within the notification interface based on one or more of: users associated with the notifications, content items associated with the notifications, folders associated with the notifications, tags associated with the notifications, tasks associated with the notifications, and dates associated with the notifications (see Shukla -¶ [0049]:” . . . an indication of an occurrence of at least one activity associated with a file (e.g., a first file) may be received. For example, an author may open a file on the client computing device 204A. In one case, the file may be a word document associated with a word processing application. In one example, the word processing application is a Microsoft Office word processing application. The author may make an edit to the file and/or print the file, for example. 
In regard to claim 19, Shukla reaches a non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the processor to perform steps comprising (see ¶ ¶  [0066 - 0075]):
detecting activity(see ¶ [0039] as described for the rejection of claim 1 and is incorporated herein) , by a computing device( see Fig. 1, client computing device 104), within a comment thread in a content item(e.g. file) (see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein) stored by a content management system(see ¶ [0015] as described for the rejection of claim 1 and is incorporated herein), the computing device having an application installed thereon for accessing the content item(see ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), wherein the comment thread is associated with a portion of the content item(see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein);
Shukla fails to explicitly teach providing instructions to present within a notification interface of a computing device operating system interface of the computing device separate from the application that is dedicated to notifying a user of the computing device of detected activity on a plurality of applications installed on the computing device including the application and at least one additional application, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
providing instructions to present, within the notification interface, a response interface element configured to receive input from the user of the computing device; and in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item.  However Schneider teaches providing instructions to present, within the notification interface(e.g. main user-interface window of a client) (see ¶ [0139] as described for the rejection of claim 1 and is incorporated herein), a response interface element configured to receive input (e.g.IM message) from the user of the computing device (see ¶ [0140] as described for the rejection of claim 1 and is incorporated herein); and in response to receiving the input from the user (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein), providing the input to the content management system, the content management system configured to store (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein) the input as a comment within the comment thread in the content item(e.g. object) (see ¶ [0326] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Schneider with Shukla is described for the rejection of claim 1 and is incorporated herein.
The combination of Shukla and Schneider fails to explicitly teach providing instructions to present within a notification interface of a computing device operating system interface of the computing device separate from the application that is dedicated to notifying a user of the computing device of detected activity on a plurality of applications installed on the computing device including the application and at least one additional application, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
However Dascola teaches providing instructions to present within a notification interface (see Fig. 5A4,  ¶ [0206] as described for the rejection of claim 1 and is incorporated herein) of a computing device operating system interface of the computing device  (see Fig. 5B,  ¶ [0208] as described for the rejection of claim 1 and is incorporated herein) separate from the application that is dedicated to notifying a user of the computing device of detected activity (see Fig. 5H, ¶ [0211]) on a plurality of applications installed on the computing device (see Fig. 4A, ¶ [0154]) including the application (e.g. Social Media application) and at least one additional application (e.g. news application) (see ¶ ¶ [0229-0230]) , a notification that identifies the detected activity  (e.g. event)(see ¶ [0230]) , the notification interface displaying notifications associated with other content items stored by the content management system (see ¶ [0231])
The motivation to combine Dascola with the combination if Shukla and Schneider is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 20, Shukla teaches a computing device comprising (see Fig. 1 – client computing device 104):
a non-transitory computer-readable storage medium storing executable instructions that, when executed, cause the computing device to perform steps comprising (see ¶ ¶  [0066 - 0075]):
detecting activity (see ¶ [0039] as described for the rejection of claim 1 and is incorporated herein) within a comment thread in a content item(e.g. file) (see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein) stored by a content management system(see ¶ [0015] as described for the rejection of claim 1 and is incorporated herein), wherein the computing device has an application installed thereon for accessing the content item(see ¶ [0024] as described for the rejection , and wherein the comment thread is associated with a portion of the content item(see ¶ [0041] as described for the rejection of claim 1 and is incorporated herein;
Shukla fails to explicitly teach providing instructions to present within a notification interface of a computing device operating system interface of the computing device separate from the application that is dedicated to notifying a user of the computing device of detected activity on a plurality of applications installed on the computing device including the application and at least one additional application, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
providing instructions to present, within the notification interface, a response interface element configured to receive input from the user of the computing device; and in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item.  However Schneider teaches presenting, within the notification interface(e.g. main user-interface window of a client) (see ¶ [0139] as described for the rejection of claim 1 and is incorporated herein), a response interface element configured to receive input (e.g.IM message) from the user of the computing device (see ¶ [0140] as described for the rejection of claim 1 and is incorporated herein); and in response to receiving the input from the user (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein), providing the input to the content management system, the content management system configured to store (see ¶ [0018] as described for the rejection of claim 1 and is incorporated herein) the input as a comment within the comment thread in the content item(e.g. object) (see ¶ [0326] as described for the rejection of claim 1 and is incorporated herein).

The combination of Shukla and Schneider fails to explicitly teach providing instructions to present within a notification interface of a computing device operating system interface of the computing device separate from the application that is dedicated to notifying a user of the computing device of detected activity on a plurality of applications installed on the computing device including the application and at least one additional application, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
However Dascola teaches providing instructions to present within a notification interface (see Fig. 5A4,  ¶ [0206] as described for the rejection of claim 1 and is incorporated herein) of a computing device operating system interface of the computing device  (see Fig. 5B,  ¶ [0208] as described for the rejection of claim 1 and is incorporated herein) separate from the application that is dedicated to notifying a user of the computing device of detected activity (see Fig. 5H, ¶ [0211]) on a plurality of applications installed on the computing device (see Fig. 4A, ¶ [0154]) including the application (e.g. Social Media application) and at least one additional application (e.g. news application) (see ¶ ¶ [0229-0230]) , a notification that identifies the detected activity  (e.g. event)(see ¶ [0230]) , the notification interface displaying notifications associated with other content items stored by the content management system (see ¶ [0231])
The motivation to combine Dascola with the combination if Shukla and Schneider is described for the rejection of claim 1 and is incorporated herein.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Dascola et al. (U.S. 2019/0342252 A1; herein referred et al. (U.S. 2018/0091463 A1; herein referred to as Yang.
In regard to claim 10, the combination of Shukla, Schneider, and Dascola fails to explicitly teach further comprising: removing the notification from the notification interface in response to receiving the input from the user.  However Yang teaches further comprising: removing the notification from the notification interface (see ¶ [0022]:” . . . Notification module 545 may be implemented in software and/or hardware and may be employed as necessary by collaboration client application 540 to input, modify, delete and/or present notifications for digital conversation communications transmitted/received by collaboration client application 540, typically via I/O module 520 . . .”) in response to receiving the input from the user (see ¶ [0024]:” . . . Notification module 545 may detect (step 620) user input indicating a request to generate a notification, e.g., a UI gesture, textual input, etc., as described with respect to FIGS. 1A/B . . . ).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for providing a notification of a conversational post on a display screen of a mobile computing device, as taught by Yang, into a system and method for an activity notification system for activities concerning files involved in collaboration activities wherein a notification may be received from the one or more activities associated with the file stored on the storage platform that may be generated for alerting a user of the file of an occurrence of at least one of the one or more activities associated with the file, wherein a client –server architecture is used for  supporting asynchronous and synchronous collaboration activities in a so-called collaboration place, the activities include chatting, viewing and/or editing one or more data files, and the data files associated with the collaboration place can be stored for subsequent access, wherein a dedicated user interface which executes on a client device, processes the notifications, as taught by the combination of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Dascola et al. (U.S. 2019/0342252 A1; herein referred to as Dascola ) as applied to claims 1 – 9, 12 – 16, and 18 - 20, in further view of Blair (U.S. 2014/0096033 A1; herein referred to as Blair)..
In regard to claim 11, the combination of Shukla, Schneider, and Dascola teaches further comprising: presenting, within the notification interface e.g. main user-interface window of a client) (see {Schneider -¶ [0139]), a second interface element configured to, in response to an input from the user of the computing device, (see {Schneider -¶ [0140] as described for the rejection of claim 1) 
The combination of Shukla, Schneider, and Dascola  fails to explicitly teach toggle a status of the notification between read and unread.  However Blair teaches toggle a status of the notification between read and unread (see ¶ [0197]: “. . . For each message thread shown, there is a control (66) that the user can click to remove the thread from the active list. This does not delete the message(s) associated with the thread. Instead, it simply removes them from this task oriented view of active threads. [0214] q) One of the benefits of the display of FIG. 9 is that every incoming message--even if. it just an Out of Office Reply or Read Receipt--is presented as a new incoming message and hence invites the user to check and acknowledge it. The display of FIG. 10 deliberately avoids this but in some cases it is important to be made aware of changes to the status of the thread due to such responses. A graphical device, such as a star (67) may be used to indicate a change in the status of a recipient e.g. has received, will not receive etc. By hovering the cursor over the star, the user is informed (e.g. via a pop-up or alt-tag) what the star is highlighting (e.g. "Out of Office Reply received from Sam Outsider Sorry I'm out till Monday."). Clicking on the change indicators acknowledges the alert and removes it. In one variant a 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method of handling and displaying a plurality of communications between users by recording of real-time interactions with the presentation and handling of inherently "store and forward" mechanisms, as taught by Blair, into a system and method for an activity notification system for activities concerning files involved in collaboration activities wherein a notification may be received from the one or more activities associated with the file stored on the storage platform that may be generated for alerting a user of the file of an occurrence of at least one of the one or more activities associated with the file, wherein a client –server architecture is used for  supporting asynchronous and synchronous collaboration activities in a so-called collaboration place, the activities include chatting, viewing and/or editing one or more data files, and the data files associated with the collaboration place can be stored for subsequent access, wherein a dedicated user interface which executes on a client device, processes the notifications, as taught by the combination of Shukla, Schneider, and Dascola .  Such incorporation makes the presentation of the notifications more user friendly.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Dascola et al. (U.S. 2019/0342252 A1; herein referred to as Dascola) as applied to claims 1 – 9, 12 – 16, and 18 - 20, in further view of Rapp et al. (U.S. 9,774,561 B1; herein referred to as Rapp).
In regard to claim 17, the combination of Shukla, Schneider, and Dascola fails to explicitly teach wherein the priority of a first document stored by the content management system is based at least in part on the priority of a folder in which the first document is stored.  However Rapp teaches wherein the priority of a first document stored by the content management system is based at least in part on the priority of a folder in which the first document is stored (see Col 15: Lines 12 – 26:“ . . . FIG. 10 shows an illustrative user interface window that enables a user of an email application to customize the display of received electronic documents in accordance with sender information. In the example shown in FIG. 10, the electronic document may be an email. The user interface window 1002 may be displayed by an email application on a recipient device, such as the email application 118(1). The user interface window 1002 may include a folder pane 1004 and a preview pane 1006. The folder pane 1004 may display the different folders for storing emails with different category priority values. The preview pane 1006 may show emails that are in a particular folder when the folder is selected. For example, when the email folder with a category priority value of "1" is selected, the preview pane 1006 may show the emails that are in the folder . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for customizing the distribution of electronic documents to multiple recipients wherein the documents can be edited by the multiple recipients, as taught by Rapp, into a system and method for an activity notification system for activities concerning files involved in collaboration activities wherein a notification may be received from the one or more activities associated with the file stored on the storage platform that may be generated for alerting a user of the file of an occurrence of at least one of the one or more activities associated with the file, wherein a client –server architecture is used for  supporting asynchronous and synchronous collaboration activities in a so-called collaboration place, the activities include chatting, viewing and/or editing one or more data files, and the data files associated with the collaboration place can be stored for subsequent access, wherein a dedicated user interface which executes on a client device, processes .
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444